Citation Nr: 1137431	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-34 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial rating for atopic dermatitis.

2.  Entitlement a compensable initial rating for post-concussive syndrome with a trigeminal nerve disorder for the time period from December 1, 2006 to April 10, 2009.

3.  Entitlement an initial rating greater than 10 percent for post-concussive syndrome with a trigeminal nerve disorder for the time period since April 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from November 1989 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative if further action on their part is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on August 27, 2010, but he failed to appear.  On that same day, the Veteran's representative prepared a Memorandum documenting that the Veteran had called and requested a rescheduling of his hearing.  The Veteran reported that he forgot about the hearing.

Simply "forgetting about the hearing" is normally not enough to justify rescheduling.  However, the Board observes that one of the issues for consideration at the Travel Board hearing concerned the Veteran's entitlement to a higher initial rating for post-concussive syndrome.  One of his primary complaints involves impairment of memory loss and concentration to the extent that he must use a day planner to track all of his tasks.

The Board further observes that the United States Court of Appeals for the Federal Circuit has repeatedly emphasized that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Given these considerations, the Board finds that the Veteran has provided good cause as to why a new hearing should be scheduled.  As a result, the Board finds that the Veteran should be re-scheduled for a Travel Board hearing, as requested.  See 38 C.F.R. §§ 20.700(a), 20.704(d) (2011).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

